MEMORANDUM **
Zhengxing Zheng, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an Immigration Judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture.
We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
We conclude that Zheng was not required to re-file his opening brief with the BIA or to file a motion to reconsider in order to exhaust his due process challenge. See Padillas-Padilla v. Gonzales, 463 F.3d 972, 978 (9th Cir.2006); Noriega-Lopez v. Ashcroft, 335 F.3d 874, 880-81 (9th Cir.2003) . However, Zheng has not demonstrated error because the record indicates that the BIA considered and denied his appeal on the merits. Cf. Singh v. Ashcroft, 361 F.3d 1152, 1156-57 (9th Cir.2004) . We have also considered the petition for review on the merits and hold that the BIA’s decision is supported by substantial evidence. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003). Accordingly, we deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.